This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of Robert T. Pickett of Morristown, who was admitted to the bar of this State in 1973, to be transferred to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics and Robert T. Pickett having agreed that Robert T. Pickett lacks the capacity to engage in the practice of law;
And good cause appearing;
**446It is ORDERED that Robert T. Pickett is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that Robert T. Pickett is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Robert T. Pickett pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further *1226ORDERED that Robert T. Pickett comply will Rule 1:20-20 governing incapacitated attorneys.